Case: 21-30755      Document: 00516465166         Page: 1    Date Filed: 09/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 21-30755                    September 8, 2022
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Davonte DeJean,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:18-CR-120-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Davonte DeJean pleaded guilty to possessing with intent to distribute
   cocaine base, possessing a firearm during and in relation to a drug-trafficking
   crime, and possessing a firearm and ammunition after a felony conviction.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30755      Document: 00516465166           Page: 2   Date Filed: 09/08/2022




                                     No. 21-30755


   He was sentenced to a total of 190 months in prison with three years of
   supervised release and now appeals.
          DeJean first challenges the district court’s denial of his motion to
   withdraw his guilty pleas. To prevail on his motion, DeJean was required to
   show a “fair and just reason” for seeking withdrawal. Fed. R. Crim.
   P. 11(d)(2)(B). This court reviews the denial of such motions for an abuse
   of discretion. United States v. Lord, 915 F.3d 1009, 1013-14 (5th Cir. 2019).
   DeJean fails to show an abuse of the district court’s discretion in light of the
   record and the factors set forth in United States v. Carr, 740 F.2d 339, 343-44
   (5th Cir. 1984), and we accordingly affirm the denial of his motion. See Lord,
   915 F.3d at 1013-17; United States v. Rivera, 898 F.2d 442, 447 (5th Cir. 1990).
          In his remaining claim, DeJean argues the district court erred by
   sentencing him based on a finding that an incident in which he denied
   involvement was relevant conduct. The Government correctly responds that
   this claim is barred by the plain language of the knowing and voluntary appeal
   waiver in DeJean’s plea agreement. See United States v. Bond, 414 F.3d 542,
   544 (5th Cir. 2005). Therefore, this portion of the appeal is dismissed. See
   United States v. Story, 439 F.3d 226, 230-31 & n.5 (5th Cir. 2006).
          AFFIRMED IN PART; DISMISSED IN PART.




                                          2